— In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, plaintiff appeals from an order of the Supreme Court, Nassau County (Velsor, J.), dated June 16, 1982, which denied its motion to dismiss the answer of defendant Linkar Enterprises, Ltd., on the grounds of res judicata and collateral estoppel. Order reversed, on the law, with $50 costs and disbursements, motion granted, and answer dismissed. The arguments raised in the answer arise out of the same facts which formed the basis for an earlier lawsuit commenced by defendant Linkar Enterprises against the plaintiff, in which the plaintiff was granted summary judgment. The doctrine of res judicata bars Linkar Enterprises from *830attempting to now assert these issues, which could have been asserted in the earlier action (see Frederick Cowan & Co. v National Bank of North Amer., 64 AD2d 603). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.